The Attorney                   General of Texas
                                             August      2,     1979
dARK WHITE
Worney Gameral

iuorenucOu* auimq    Honorable Kenneth H. Ashwccth                     Opinion No. Kw-38
‘0 se. 1254ll        Texas College & University System
\.dstmTXRlll
.12~41s-z501         P. 0. Box 12788, College Station                  Re: Authority    of a college to
                     Austin, Texas 787ll                               charge a lower amount of tuition
                                                                       than provided by law.
‘01commeru.sui* am
                     Dear Commissioner Ashworth:

                            You have requested our opinion concerning tuition fees charged by a
                     public junior college. You have asked whether the board of trustees may set
                     a tuition rate for a classification of a student which is lower than the tuition
                     rate provided by law if the college does not claim a proportionate share
                     funding for the students so classified.        With the exception provided in
                     section 130.085 of the Education Code which permits tuition exemption for
                     residents of the district        where necessary to receive certain federal
                     assistance, the junior college district must charge each student the tuition
                     provided for other statesupported       colleges if it wishes to receive state
                     appropriations.   Educ. Code S 130.003(b)(4).

                           Section 130.003 provides in pertinent        part:

                                 s 130.003.     State        Appropriation      for Public Junior
                                 Colleges

                                  (a) There shall be appropriated biennially from
                                money     in the    state treasury    not   otherwise
                                appropriated    an amount sufficient   to supplement
                                local funds for the proper support, maintenance,
                                operation, and improvement of those public junior
                                colleges of Texas that meet the standards prescribed
                                by this chapter. The sum shall be allocated on a basis
                                and in a manner provided in Subsection fb) of this
                                section.

                                   fb) To be eligible for and to receive a proportionate
                                 share of the appropriation,     a public junior college
                                 must:

                                   . . . .



                                                        p.     110
Honorable Kenneth H. Ashworth      -   Page Two    (MW-38)



              (4) collect, from each full-time and part-lime student enrolled,
           matriculation and other session fees in the amoqnts required and
           provided by jaw for other state-upported       institutions of higher
           education, except, however, the governing board of a public jmior
           college district may waive the difference in thn rate of tuition for
           non-resident and resident students for a person, and his dependents,
           .,fho owns property which is subject to ad valorem taxation by the
           junior college district, that the amount charged nonresidents who
           have not received a wniver of nonresident tuition need not be
           greater than the amount o required by law on January 1, 1971, and
           that notwithstanding the provisions of Subsection (b) cf Section
           54.051 of this code, the minimum tuition charge for resident
           students shall be $25.

(Emphasis added). We believe the language is clear that to be eligible, for state funds each
student must be charged the tuition fees               chapter 54 of the Education Code
with the exception contained in sections                 and 130.085. Atlorney Gcueral
Opinion H-61.4 (1973).

                                       SUMMARY

           Public junior colleges may nbt charge a lower tuition for certain
           classifications of students without relinquishing their entitlement
           to state funds.




                                              MARK     WHITE
                                              Attorney General   of   Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David B. Brooks
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

 C. Robert Heath, Chairman
 Martha Allen
 David B. Brocks
 Susan Garrison



                                             P.   1lL
      .      .     .

_.-




          Honorable Kenneth H. Ashworth   -   Page Three   (MW-38)



          Rick Gilpin‘
          Barbara Marquardt
          William G Reid
          Bruce Youngblood




                                                p.   112